Exhibit 10.33

EXECUTION COPY

SECOND AMENDMENT

To Credit Agreement

Dated as of June 30, 2009

by and among

PASSIVE ASSET TRANSACTIONS, LLC,

as Borrower,

RFC ASSET HOLDINGS II, LLC,

as Borrower,

RESIDENTIAL FUNDING COMPANY, LLC,

as Guarantor,

GMAC MORTGAGE, LLC,

as Guarantor,

RESIDENTIAL CAPITAL, LLC

as Guarantor,

Certain Affiliates of the Borrowers and Guarantors

party hereto as Obligors,

GMAC LLC,

as Initial Lender and as Credit Agent and as Omnibus Agent

and

Certain Other Financial Institutions and Persons from

time to time party hereto as Lenders



--------------------------------------------------------------------------------

This SECOND AMENDMENT (this “Agreement”), dated as of June 30, 2009
(the “Amendment Effective Date”), is by and among Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”), RFC Asset Holdings II, LLC,
a Delaware limited liability company (“RAHI” and, together with PATI, each a
“Borrower” and collectively, the “Borrowers”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”, and together with RFC and ResCap,
each a “Guarantor” and collectively, the “Guarantors”), the various other
parties signatory hereto as obligors (the “Obligors”), GMAC LLC, a Delaware
limited liability company (“GMAC”), as the initial lender (in such capacity, the
“Initial Lender”), the financial institutions and other Persons that are or may
from time to time become parties hereto as Lenders (together with the Initial
Lender and their respective successors and assigns, each a “Lender” and
collectively, the “Lenders”), GMAC, as agent for the Lenders (together with its
successors and assigns in such capacity, the “Credit Agent”), and GMAC, as
Omnibus Agent (together with its successors and assigns in such capacity, the
“Omnibus Agent”) under the Omnibus Security Agreement (as defined in the Credit
Agreement).

Reference is hereby made to the Credit Agreement, dated as of June 1, 2009,
among the Borrowers, the Guarantors, the Lenders, the Credit Agent and the
Omnibus Agent (as amended and modified through the date hereof, the “Credit
Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Credit Agreement.

2. The parties hereto desire to make certain amendments to the Credit Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the matters set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Credit Agreement.

 

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO THE CREDIT AGREEMENT

SECTION 2.1 Amendments to the Credit Agreement. Each of the parties hereto
hereby consents and agrees that the Credit Agreement shall be amended as of the
Amendment Effective Date as follows:

(a) Section 2.03(a) of the Credit Agreement is hereby amended by inserting the
following sentence at the end thereof:

“With respect to the Borrowing Funding Request delivered on any day and Loans to
be made on the next Business Day, (a) the estimate of Unrestricted ResCap
Liquidity and Consolidated Liquidity on the proposed Funding Date shall include
funds permitted to be withdrawn by an Obligor from the Collection Accounts
(other than the European SPV Accounts and the European Hedging Accounts) on such
Funding Date, and (b) the Borrowing Base on which such Borrowing Funding Request
is based shall exclude such funds permitted to be withdrawn.”

(b) Section 2.03(b) of the Credit Agreement is hereby amended and restated as
follows:

“If the Borrowers determine in good faith on any Business Day that (i) their
estimate of Unrestricted ResCap Liquidity or Consolidated Liquidity is incorrect
or (ii) that ResCap has insufficient liquidity to fund any Advances on the
Monthly Servicing Advance Date, the Borrowers may deliver a written request that
the Lenders fund Loans on such Business Day and a Borrowing Base Report
including a Borrowing Base as of such Business Day. The Lenders may, in their
sole discretion, agree to such request, but it is understood and agreed they are
not required to do so. In the event that any Lender deposits the proceeds of its
Loans prior to the time requested in the Borrowers’ request, such deposit shall
be deemed a waiver by such Lender of any notice requirements with respect to
such Loan under this Agreement. With respect to any calculation of the Borrowing
Base on the Monthly Servicing Advance Date, the Borrowers may include in the
calculation of the Collateral Value of the GSAP Class A-1 Preference Shares and
the GSAP Class A-2 Preference Shares, to the extent otherwise permitted by the
definition of Preference Share Value under Schedule 2.04, GSAP Advances that
made and sold or contributed to the GSAP Issuer on such Monthly Servicing
Advance Date; provided that, with respect to each calculation of the Borrowing
Base on such date, the Borrowers shall have provided the Credit Agent with a
certification as to the aggregate amount of such GSAP Advances. The Borrowers
covenant and agree that the aggregate amount of actual GSAP Advances made on the
Monthly Servicing Advance Date shall equal or exceed the amount of GSAP Advances
stated in the certification provided to the Credit Agent on such date.”

(c) Section 2.08(c) of the Credit Agreement is hereby amended by deleting the
references to “11:00 a.m.” therein and replacing them with “3:00 p.m.”

(d) Section 7.01 of the Credit Agreement is hereby amended by inserting a new
clause (y) thereto as follows:

“(y) REO Property. With respect to any Collateral consisting of REO Property,
the Obligors will obtain a broker price opinion every ninety (90) days to the
extent required under the Servicing Guidelines for so long as such Collateral is
retained.”

 

   2   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

(e) Section 7.02(r) of the Credit Agreement is hereby amended and restated as
follows:

“(r) agree to amend, modify or waive any provision of any Underlying Document
(including, without limitation, any temporary increase in any facility limit
with respect to the First Savings Repurchase Agreement or related documents that
would result in the aggregate amounts purchased and advanced thereunder to
exceed 60 million) or the organizational documents of the GSAP Preferred Share
SPVs without the written consent of the Credit Agent.”

(f) The phrase “European Hedging Account” found throughout the Credit Agreement
is hereby amended by adding an “s” at the end of such the phrase.

SECTION 2.2 Amendments to Schedule 1.01 to the Credit Agreement. Each of the
parties hereto hereby consents and agrees that Schedule 1.01 to the Credit
Agreement shall be amended as of the Amendment Effective Date as follows:

(a) Clause (iii) of the definition of “Applicable Deposit Date” is hereby
amended and restated as follows:

“(iv) in the case of any Collateral Disposition Proceeds relating to
U.S. residential REO Property: (a) the day such funds are received if such
Collateral Disposition Proceeds exceed $100,000,000 or (b) five (5) Business
Days after receipt of such funds; provided, however, that if a Collateral
Disposition of less than $100,000,000 has occurred within the first nine
(9) Business Days of a month, the earlier of (x) five (5) Business Days after
ResCap Treasury has actual knowledge of the receipt of the related fund or
(y) the date the Collateral Value Report is required to be delivered in the
following calendar month.

(b) A new clause (iv) is hereby inserted in the definition of “Applicable
Deposit Date” as follows:

“in the case of any Collateral Disposition Proceeds or other Collections
relating to an Asset (except to the extent described in clause (i), (ii) or
(iii) above), (a) the day such funds are received by an Obligor if such
Collateral Disposition Proceeds or other Collections exceed $100,000,000 or
(b) in all other cases, three Business Days after such funds are received by an
Obligor;”

(c) The definition of “Approved Additional Collateral” is hereby amended and
restated as follows:

“Approved Additional Collateral” means (a) Eligible Assets consisting of
US Mortgage Loans, (b) Eligible Assets consisting of Incremental Advances,
(c) Eligible Assets consisting of an increase in the aggregate outstanding
principal balance of a European Note in accordance with the terms of the
European Security Documents, (d) Eligible Assets consisting of an increase in
the Carrying Value of RFC’s Equity Interest in Equity Investment I due to its
acquisition of

 

   3   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

Supporting Assets, (e) Eligible Assets consisting of an increase in the Carrying
Value of an Equity Interest in an REO Subsidiary due to the REO Subsidiary’s
acquisition of REO Properties, and (f) any other Eligible Assets which have been
identified as Eligible Assets in a Collateral Addition Designation Notice.

(d) The definition of “Asset” is hereby amended and restated as follows:

“Asset” means (i) a Mortgage Loan, (ii) a Financial Asset Backed Security,
(iii) an Eligible Warehouse Loan or a increase in the Collateral Value thereof,
(iv) a Flume No. 8 Note or an increase in the Carrying Value thereof due to
Flume No. 8 SPE’s acquisition of Supporting Assets, (v) the GSAP Class A-1
Preference Shares and the GSAP Class A-2 Preference Shares, (vi) an Equity
Interest in a Financing SPV or an increase in the Carrying Value thereof due to
its acquisition of Supporting Assets, (vii) an Equity Interest in a REO
Subsidiary or an increase in the Carrying Value thereof due to its acquisition
of REO Properties, (viii) a GX II Note or an increase in the Carrying Value
thereof due to GX II SPE’s acquisition of Supporting Assets, (ix) RFC’s equity
interest in Equity Investment I or an increase in the Carrying Value thereof due
to its acquisition of Supporting Assets, or (x) any other asset identified as an
Asset in a Collateral Addition Designation Notice.

(e) The definition of “Eligible Asset” is hereby amended and restated as
follows:

“Eligible Asset” means an Asset which satisfies the following criteria:

(a) such Asset (i) is an Incremental Advance, (ii) is an increase in the
aggregate outstanding principal balance of a European Note in accordance with
the terms of the applicable European Security Documents with the consent of the
Credit Agent in its sole discretion in an effective Collateral Addition
Designation Notice, (iii) RFC’s Equity Interest in Equity Investment I and, with
the consent of the Credit Agent in its sole discretion in an effective
Collateral Addition Designation Notice, an increase in the Carrying Value of
such equity interest due to its acquisition of Supporting Assets, (iv) an Equity
Interest in an REO Subsidiary, an increase in the Carrying Value of such Equity
Interest due to the REO Subsidiary’s acquisition of LOC REO Properties, and,
with the consent of the Credit Agent in its sole discretion in an effective
Collateral Addition Designation Notice, an increase in the Carrying Value of
such Equity Interest due to the REO Subsidiary’s acquisition of other REO
Properties, (v) is a US Mortgage Loan listed on a Mortgage Schedule in
accordance with Section 7.01(w) and designated as an Eligible Asset in an
effective Collateral Addition Designation Notice, or (v) is otherwise specified
as an Eligible Asset with the consent of the Credit Agent in its sole discretion
in an effective Collateral Addition Designation Notice;

(b) such Asset is owned by a Borrower or a Guarantor; and

 

   4   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

(c) such Asset satisfies the Eligibility Requirements.

(f) The definition of “First Savings Mortgage Loan” is hereby amended and
restated to read as follows:

“First Savings Mortgage Loan” means any mortgage loan or other loan or asset
subject to the First Savings Repurchase Agreement.

(g) The definition of “First Savings Repurchase Agreement” is hereby amended and
restated to read as follows:

“First Savings Repurchase Agreement” means the Master Repurchase Agreement dated
as of July 1, 2009 between RFC and First Savings Mortgage Corporation, as the
same may be amended, supplemented, restated, replaced or otherwise modified from
time to time.

(h) The definition of “Loan Repayment Date” is hereby amended by deleting the
reference to “June 30, 2009” and replacing it with “July 31, 2009”.

(i) The definition of “Transfer” is hereby amended and restated as follows:

“Transfer” means any sale, securitization, financing, exchange, creation of
lien, pledge or encumbrance or other disposition by any Obligor or any
Subsidiary of ResCap of any Collateral to any Person, provided that Transfers
shall exclude any foreclosure by ResCap or any of its Affiliates whereby such
entity becomes the owner of REO Property; provided that ownership of any REO
Property resulting from the foreclosure of any US Mortgage Loan constituting
Collateral shall be transferred to a REO Subsidiary as soon as reasonably
practicable and shall become part of Supporting Assets for Qualifying
Collateral.

SECTION 2.3 New Definitions. Schedule 1.01 to the Credit Agreement is hereby
amended by adding the following new definitions in the appropriate alphabetical
location therein:

“Advances” means any advance relating to domestic Mortgage Loans or REO Property
made by a Guarantor: (i) to inspect, protect, preserve or repair properties that
secure defaulted Mortgage Loans or that have been acquired through foreclosure
or deed in lieu of foreclosure or other similar action pending disposition
thereof, or for similar or related purposes, including, but not limited to,
necessary legal fees and costs expended or incurred by such servicer in
connection with foreclosure, bankruptcy, eviction or litigation actions, as well
as costs to obtain clear title to such a property, to protect the priority of
the lien created by a Mortgage Loan on such a property, and to dispose of
properties taken through foreclosure or by deed in lieu thereof or other similar
action, or any other out of pocket expenses incurred as servicer and in the
ordinary course of business to maintain or maximize the value of a Mortgage Loan
or REO Property; (ii) of delinquent interest and/or principal on the related
Mortgage Loan to the extent such advance is funded out of the Guarantor’s own
funds and not using amounts held for future distribution;

 

   5   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

or (iii) with respect to a Mortgage Loan of real estate taxes and assessments,
or of hazard, flood or primary mortgage insurance premiums, required to be paid
by the related payor under the terms of the related Mortgage Loan.

“GSAP Advances” shall have the meaning set forth in the definition of “Advance”
under the GSAP Second Amended and Restated Indenture.

“LOC REO Property” means a residential REO Property located in the United States
that has been acquired as a result of foreclosure (or deed in lieu of
foreclosure) of a US Mortgage Loan which was Qualifying Collateral.

“Monthly Servicing Advance Date” means, with respect to each calendar month, the
date during such calendar month with the largest servicing advance requirements,
as evidenced in the ResCap Liquidity Balance Rollforward delivered on the first
Business Day of such calendar month or as otherwise agreed in writing by the
Credit Agent and the Borrowers.

“ResCap Treasury” means the ResCap treasury operations group located in the
Chief Executive Office of ResCap.

“REO Subsidiary” means (a) PATI Real Estate Holdings, LLC, (b) RAHI Real Estate
Holdings, LLC and (c) any other special purpose vehicle which has been approved
in writing by the Credit Agent pursuant to a Collateral Addition Designation
Notice.

SECTION 2.4 Amendments to Schedule 2.04.

(a) Schedule 2.04 to the Credit Agreement is hereby amended by amending and
restating clause (l) in its entirety to read as follows.

“(l) With respect to any Equity Interest in an REO Subsidiary, (i) the Specified
Percentage of the Carrying Value of each LOC REO Property owned by such REO
Subsidiary and (ii) the Specified Percentage of the Carrying Value of REO
Property that is not a LOC REO Property owned by an REO Subsidiary, provided in
each case that such ownership interest has been submitted for recordation in the
applicable real estate records and provided further that the Carrying Value of
an REO Property shall be zero until such time as the aggregate value included in
the Collateral Value with respect to the related US Mortgage Loan is zero.”

 

   6   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

(b) Schedule 2.04 to the Credit Agreement is hereby amended by inserting a new
clause (m) to read as follows:

“(m) The Collateral Value of any Approved Additional Collateral, calculated in
accordance with the methodology (including any reductions or haircuts to
carrying or market value) set forth in the Collateral Addition Designation
Notice with respect to such Approved Additional Collateral.”

(c) Schedule 2.04 of the Credit Agreement is hereby amended by amending and
restating the definition of “NP” contained therein as follows:

“NP = the amount of Net Proceeds then on deposit in the Collection and Funding
Account, the Principal Reserve Sub-Account and the Note Payment Account that are
not permitted to be withdrawn from such accounts by the Borrowers or their
Affiliates currently or on the next succeeding day.”

(d) Section 5 of Schedule 2.04 to the Credit Agreement is hereby amended by
inserting the following at the end of such Section 5:

With respect to any Equity Interest in an REO Subsidiary, (i) the initial
Specified Percentage for LOC REO Property owned by an REO Subsidiary shall be 0%
and (ii) the initial Specified Percentage for REO Property that is not a LOC REO
Property owned by an REO Subsidiary shall be 0%.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

SECTION 3.2 Opinions and Other Deliverables. The Obligors covenant and agree to
deliver or cause to be delivered (a) opinions of counsel to the Obligors with
respect to the transactions contemplated hereby, which opinions shall be in form
and substance satisfactory to the Credit Agent, on or before July 8, 2009 and
(b) such other documents, including but not limited to the Obligors’ board
resolutions approving this Agreement, as the Credit Agent may reasonably
request, which documents will be in form and substance satisfactory to the
Credit Agent, on or before July 15, 2009. The Obligors acknowledge and agree
that the Lender Agent may, upon the failure to deliver any of the items set
forth in clauses (a) and (b) above in the timeframes set forth therein, declare
an Event of Default.

 

   7   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IV

NOTICES, ACKNOWLEDGEMENTS, CONFIRMATION AND REPRESENTATIONS

AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Credit Agreement or the other Facility Documents with respect to the execution
of this Agreement.

SECTION 4.2 Reservation of Rights. The Borrowers and the Guarantors each hereby
acknowledge and agree that none of this Agreement, the making of any loan under
the Credit Agreement by any Lender and any Lender’s, the Credit Agent’s or the
Omnibus Agent’s consent thereto either before or after the Amendment Effective
Date shall constitute (w) an approval of the accuracy of all or any portion of
any Borrower funding request or related certification, (x) a waiver or
forbearance by any Lender, the Credit Agent or the Omnibus Agent under any of
the Facility Documents, (y) the acceptance by any Lender, the Credit Agent or
the Omnibus Agent of any course of conduct by any Obligor or any other Person or
(z) an agreement by any Lender, the Credit Agent or the Omnibus Agent to amend
any of the Facility Documents without all required approvals or related
certification. The Borrowers and the Guarantors each hereby further acknowledge
and agree that the Lenders, the Credit Agent and the Omnibus Agent reserve all
rights, remedies and options under the Facility Documents to require either
Borrower to satisfy in all respects the conditions relating to the making of any
loan under the Facility Documents and each Obligor to perform all of its
obligations under the Facility Documents which are then due and owing or are
susceptible of performance, as the case may be.

SECTION 4.3 Confirmation of the Facility Documents. The Borrowers, the
Guarantors and the Obligors each hereby acknowledge and agree that the Credit
Agreement and each other Facility Document (each as amended as of the date
hereof) are each ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms. Without limiting the
foregoing, each Obligor reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest secures all
Obligations. As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement” or in any other Facility Document to the “Credit
Agreement” shall mean the Credit Agreement as amended by this Agreement, and as
hereinafter amended, restated or modified.

SECTION 4.4 Representations and Warranties. By its signature hereto, each
Borrower, each Guarantor and each other Obligor hereby represents and warrants
that, before and after giving effect to this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents (each
as amended as of the date hereof) are true and correct as if made on the date
hereof, except to the extent they expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

 

   8   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Credit Agreement and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE

 

   9   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER
THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE
ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY JURISDICTION.

[signature pages follow]

 

   10   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC, as Borrower By:   /s/ Melissa White Name:   Melissa
White Title:   Assistant Treasurer

 

   S-1   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC,
as Borrower By:   /s/ Melissa White Name:   Melissa White Title:   Assistant
Treasurer

 

   S-2   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,
as Guarantor By:   /s/ Melissa White Name:   Melissa White Title:   Assistant
Treasurer

 

   S-3   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,
as Guarantor By:   /s/ Melissa White Name:   Melissa White Title:   Assistant
Treasurer

 

   S-4   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,
as Guarantor By:   /s/ John M. Peterson Name:   John M. Peterson Title:  
Assistant Treasurer

 

   S-5   

Second Amendment

to Credit Agreement



--------------------------------------------------------------------------------

GMAC LLC,
as Credit Agent, Initial Lender and Omnibus Agent By:   /s/ David C. Walker
Name:   David C. Walker Title:   Business Unit Treasury Executive

 

   S-6   

Second Amendment

to Credit Agreement